UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ROBEL MEKONEN WELDMICHAEL,            
                     Petitioner,
                 v.                           No. 02-2406
JOHN ASHCROFT, Attorney General,
                       Respondent.
                                      
               On Petition for Review of an Order
              of the Board of Immigration Appeals.
                         (A78-416-150)

                  Submitted: September 25, 2003

                      Decided: November 19, 2003

      Before MOTZ, TRAXLER, and KING, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                             COUNSEL

Genet Getachew, Brooklyn, New York, for Petitioner. Robert D.
McCallum, Jr., Assistant Attorney General, Richard M. Evans, Assis-
tant Director, Paul Fiorino, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      WELDMICHAEL v. ASHCROFT
                               OPINION

PER CURIAM:

   Robel Mekonen Weldmichael, a native and citizen of Eritrea, peti-
tions for review of an order of the Board of Immigration Appeals
("Board") affirming, without opinion, the immigration judge’s denial
of his applications for asylum, withholding of removal, and protection
under the Convention Against Torture. For the reasons discussed
below, we deny the petition for review.

   In his petition, Weldmichael first challenges the immigration
judge’s determination that he failed to establish his eligibility for asy-
lum. To obtain reversal of a determination denying eligibility for
relief, an alien "must show that the evidence he presented was so
compelling that no reasonable factfinder could fail to find the requi-
site fear of persecution." INS v. Elias-Zacarias, 502 U.S. 478, 483-84
(1992). We have reviewed the evidence of record and conclude that
Weldmichael fails to show that the evidence compels a contrary
result. Accordingly, we cannot grant the relief that Weldmichael
seeks.

   Additionally, we uphold the immigration judge’s denial of Weld-
michael’s applications for withholding of removal and protection
under the Convention Against Torture, both of which require the
applicant to make a more stringent showing to qualify for relief. To
qualify for withholding of removal, an applicant must demonstrate "a
clear probability of persecution." INS v. Cardoza-Fonseca, 480 U.S.
421, 430-31 (1987). To obtain relief under the Convention Against
Torture, an applicant must establish that "it is more likely than not
that he or she would be tortured if removed to the proposed country
of removal." 8 C.F.R. § 1208.16(c)(2) (2003). Because Weldmichael
fails to show that he is eligible for asylum, he cannot meet the higher
standards for withholding of removal or protection under the Conven-
tion Against Torture.

   Finally, Weldmichael contends that the Board failed to engage in
reasoned decision making when it affirmed the decision of the immi-
gration judge without opinion, after review by a single Board mem-
ber, in accordance with the procedure set out at 8 C.F.R.
                      WELDMICHAEL v. ASHCROFT                        3
§ 1003.1(e)(4) (2003). In support of his claim, Weldmichael cites
numerous federal appellate cases requiring the Board to articulate a
reasoned basis for its decision. See, e.g., Mousa v. INS, 223 F.3d 425,
430 (7th Cir. 2000); Panrit v. INS, 19 F.3d 544, 546 (10th Cir. 1994).
We find that by explicitly adopting the immigration judge’s decision
as the agency’s final determination, the Board has fulfilled this
requirement. Cf. Gandarilla-Zambrana v. Bd. of Immigration
Appeals, 44 F.3d 1251, 1255 (4th Cir. 1995) (upholding the Board’s
practice of adopting, without further explanation, the reasoning of the
immigration judge and stating that the immigration judge’s decision
then becomes the sole basis for this court’s review).

   Accordingly, we deny the petition for review. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                 PETITION DENIED